Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species I on 09/21/2022 in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement but rather merely alleging the groups sharing key features, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are elected/presented for prosecution. Claims 10-15 are withdrawn.
IDS are considered. 
Drawings as filed are accepted. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object extraction unit, object category determination unit, background image receiving unit, object-positioned region specifying unit, object-background combination unit, and object-background combination unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a road region on which the vehicle travel”. Since claim 3 and the base claim(s) have not established previously the presence of a vehicle, therefore the limitation “the vehicle” lacks antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2019/0065856) in view of Lee (US 2020/0074707).


As to claim 1:
Harris discloses a method for augmenting training data by combining an object and a background with each other, wherein the method is performed by a training data augmentation device (See Abstract, ¶0026, a training apparatus to combine one or more objects into at least a frame illustrating a scene), wherein the method comprises: 
extracting an object image, wherein the object image is a machine learning target; (See ¶0024, 0045, an object image is obtained as target for machine learning based image synthesis )
determining a type of the object image; (See ¶0045, the system receive object for insertion and an object type indicator indicating the type of the object) 
receiving a background image, (See ¶0046, 0150 receiving at least a frame of a scene, for example scene 410 in Fig. 4) wherein the background image comprises a plurality of different background regions; identifying a first background region and a second background region among the plurality of different background regions; (See ¶0150, in the selected frame, a plurality of background regions as candidate insertion zones are selected and defined by respective boundary)
and combining the object image with the first background region and the second background region to augment training data, wherein combining the object image with the first background region and the second background region includes positioning an image of a first type object corresponding to the first background region into the first background region, and positioning an image of a second type object corresponding to the second background region into the second background region. (See ¶0146, as an example, insertion is based on correlation between type of object and the nature of the candidate background zone,  type of object such as lamp or a bottle of soda can be inserted onto a candidate background zone corresponding to a table, whereas object type such as a poster is to be suitable for insertion in a background zone corresponding to wall. 0043, generating a frame with the selected objected inserted in the corresponding insertion zone)

Harris discloses inserting object(s) into one or more frames describing a scene, however does not explicitly mention “randomly” as manner of placement. In a related field of endeavor, Lee discloses placement of object in a scene in a semantic manner (¶0018, objects with a plurality of plausible locations that make semantic sense) however with a random placement position in such locations (See ¶0026, 0027, using random inputs to generate latent space vector that is used to specify location of the object in the scene).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the placement of object within the candidate zone can be performed as random in light of the fact that Harris does not restrict a specific location within the candidate insertion zones, as such the placement does not follow any rules so long it is within the corresponding background zone, therefore leaving to the option of random placements.  As placement of objects in real world (pedestrians walking, a can of soda on the table) can be random, such implementation improves realism of the digital editing operation of Harris, which is in light with the realism Harris places focuses on in ¶0004. 

As to claim 9:
Harris disclose a device (Abstract, ¶0003, apparatus) for augmenting training data by combining an object and a background with each other, (See Abstract, ¶0026, a training apparatus to combine one or more objects into at least a frame illustrating a scene),  the device comprising: an object extraction unit configured to extract an object image, wherein the object image is a machine learning target; (See ¶0024, 0045, an object image is obtained as target for machine learning based image synthesis )
an object category determination unit configured to determine a type of the object image; (See ¶0045, the system receive object for insertion and an object type indicator indicating the type of the object) 
 a background image receiving unit configured to receive a background image, (See ¶0046, 0150 receiving at least a frame of a scene, for example scene 410 in Fig. 4) wherein the background image comprises a plurality of different background regions; an object-positioned region specifying unit configured to specify a first background region and a second background region among the plurality of different background regions; ; (See ¶0150, in the selected frame, a plurality of background regions as candidate insertion zones are selected and defined by respective boundary)
and an object-background combination unit configured to combine the object image with the first background region and the second background region to augment training data, wherein the object-background combination unit is further configured to position an image of a first type object corresponding to the first background region into the first background region, and to position an image of a second type object corresponding to the second background region into the second background region.
(See ¶0146, as an example, insertion is based on correlation between type of object and the nature of the candidate background zone,  type of object such as lamp or a bottle of soda can be inserted onto a candidate background zone corresponding to a table, whereas object type such as a poster is to be suitable for insertion in a background zone corresponding to wall. 0043, generating a frame with the selected objected inserted in the corresponding insertion zone)

Harris discloses inserting object(s) into one or more frames describing a scene, however does not explicitly mention “randomly” as manner of placement. In a related field of endeavor, Lee discloses placement of object in a scene in a semantic manner (¶0018, objects with a plurality of plausible locations that make semantic sense) however with a random placement position in such locations (See ¶0026, 0027, using random inputs to generate latent space vector that is used to specify location of the object in the scene).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the placement of object within the candidate zone can be performed as random in light of the fact that Harris does not restrict a specific location within the candidate insertion zones, as such the placement does not follow any rules so long it is within the corresponding background zone, therefore leaving to the option of random placements.  As placement of objects in real world (pedestrians walking, a can of soda on the table) can be random, such implementation improves realism of the digital editing operation of Harris, which is in light with the realism Harris places focuses on in ¶0004. 
As to claim 2:
 Harris in view of Lee discloses all limitations of  claim 1, wherein the first background region includes a sidewalk region on which a person walks, wherein the first type object includes a person type object. (This limitation is merely directed a specific scenario/scene that the background image happens to have rather than being a feature that defines or limits the claimed invention. In ¶0022, Lee discloses the scene can have sidewalk and pedestrian. ¶0023, a pedestrian can be candidate for insertion)  

As to claim 3:
Harris in view of Lee discloses all limitations of  claim 1, wherein the second background region includes a road region on which the vehicle travels, wherein the second type object includes a vehicle type object. (This limitation is merely directed a specific scenario/scene that the background image happens to have rather than being a feature that defines or limits the claimed invention. In ¶0022, Lee discloses the scene can have road and car  ¶0023, a car can be candidate for insertion)  


As to claim 4:
Harris in view of Lee discloses all limitations of  claim 1, wherein randomly positioning the first type object includes spatially-randomly positioning at least one first type object into the first background region, and randomly positioning the second type object includes spatially-randomly positioning at least one second type object into the second background region. (As discussed in claim 1, Lee in ¶0026, 0027, using random inputs to generate latent space vector that is used to specify location of the object in the scene. As the input for spatial positioning are chosen randomly, the resulted location (spatial positioning) of the object is therefore random by nature)

As to claim 5:
Harris in view of Lee discloses all limitations of  claim 4, wherein the spatially-randomly positioning allows a plurality of different training data to be generated using a single background image. (This limitation merely describes an eventual/intended effect of the design rather than further defining the claimed invention.  Indeed, since Lee uses random input to generate location for the inserted objects, therefore each iteration using the same object and the same background image will yield different composite images with the object at different positions within the candidate background area it is intended (i.e. a soda can to be appear at different locations on the table surface in each resulting image due to random inputs for location in each iteration))

As to claim 6:
Harris in view of Lee discloses all limitations of  claim 1, wherein the method further comprises: identifying a third background region among the plurality of different background regions, wherein an object is not able to be positioned into the third background region; and filling the third background region with noise. (See Harris, Fig. 4, Regions within boundary are candidate regions and marked with stripes, whereas region outside of the boundary are not to be considered absolutely as candidate for any placement, thus considered as null pixels for purpose of placement)

As to claim 7:
Harris in view of Lee discloses all limitations of  claim 1, wherein a correspondence between the first background region and the first type object and a correspondence between the second background region and the second type object are pre-stored. (See Harris, ¶0037, 0201, an existing database that stores association between which object types can be compatible with a particular scene descriptor of a zone)

As to claim 8:
Harris in view of Lee discloses all limitations of  claim 1, wherein a category defining a type of the object image belongs to a first tree structure, and a background region corresponding to each type of the object image belongs to a second tree structure, wherein the first tree structure and the second tree structure are correlated with each other, and wherein the first background region corresponding to the first type object and the second background region corresponding to the second type object are determined based on the correlation. (See Harris, ¶0201 through 0203, types of background region and types of objects are correlated in an index map stored in a library to determine which object is corresponding to what background region. See also ¶0193, 0145 for further discussions)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2019/0065856) in view of Lee (US 2020/0074707) and in further view of Farivar et al. (US 2020/0234083).
As to claim 6:
Harris in view of Lee discloses all limitations of  claim 1, wherein the method further comprises: identifying a third background region among the plurality of different background regions, wherein an object is not able to be positioned into the third background region (See Harris, Fig. 4, Regions within boundary are candidate regions and marked with stripes, whereas region outside of the boundary are not to be considered absolutely as candidate for any placement, thus considered as null pixels for purpose of placement)
Regarding: ; and filling the third background region with noise.
Harris in view of Lee discloses disregarding the third region to focus on the placement of the object into the candidate regions only however does not explicitly disclose filling the unwanted region with noise. 
However, such practice is well established in the art, as evidence in Farivar in ¶0029 in which the system is to facilitate focus on the object of the image by modifying a background region, including adding noise to said background.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system/method of Harris/Lee would incorporate adding noise to the unwanted background at least temporarily during the operation of insertion in order to further enforce the system’s attention away from the regions that are not candidate, thus saving processing time/resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ReMine et al. (US 2020/0192389) - An apparatus for building an artificial-intelligence system is provided. The apparatus accesses images of a real-world scene and generates an image of a simulated object corresponding to a real-world object using a first generative adversarial network (GAN). The apparatus inserts the image of the simulated object into the images of the real-world scene to produce images of the real-world scene including the simulated object. The apparatus applies the images of the real-world scene including the simulated object to a second GAN to remove visual artifacts thereby producing a training set of images of the real-world scene including the simulated object. The apparatus trains an artificial-intelligence algorithm using the training set of images to build the artificial-intelligence system to detect the real-world object in further images of the real-world scene and outputs the artificial-intelligence system for deployment on an autonomous vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645